Citation Nr: 1414929	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  05-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral upper extremity neurological disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine. 

2.  Entitlement to an initial noncompensable disability rating for a bilateral hearing loss disability prior to July 7, 2012, and 10 percent therefrom. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965 and from August 1990 to July 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and July 2007, rating decisions of the Detroit, Michigan Department of Veterans Appeals (VA) Regional Office (RO).  The Veteran appealed these rating actions to the Board. 

The Board remanded the issues on appeal in June 2012 for additional development.  The development has been completed and these matters have returned to the Board for further appellate consideration.  

In October 2013, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for a bilateral upper extremity neurological disorder.  38 C.F.R. § 20.901(a) (2013).  The requested opinion along has been provided and associated with the Veteran's VA claims folders. The VHA opinion was provided to the Veteran and his representative, and he was afforded 60 days to provide additional argument or evidence.  The Veteran's representative, responded with additional argument in March 2014.  

The Board observes that the issue of entitlement to service connection for a neck disorder (cervical spine) was also developed for appellate consideration.  By an August 2013 rating action, the RO granted service connection for degenerative disc disease of the cervical spine; an initial 10 percent disability rating was assigned, effective February 24, 2005--the date VA received the Veteran's original claim for compensation for this disability.  Thus, the only issues remaining for appellate consideration are the ones listed on the title page.




FINDINGS OF FACT

1.  A bilateral upper extremity neurological disability, to include degenerative joint disease of the shoulders, bilateral carpal tunnel syndrome (CTS) of the hands, and bilateral ulnar nerve entrapment of the elbows, was not shown in service or within a year of service discharge in August 1965 or July 1991; and, the evidence of record fails to establish an etiological link between these disabilities and a period of military active service or to the Veteran's service-connected cervical spine disability. 

2.  Prior to July 7, 2012, the Veteran had no more than level III hearing in his right and left ears. 

3.  From July 7, 2012, the Veteran has no more than level III and IV in his right and left ears, respectively. 


CONCLUSIONS OF LAW

1.  A bilateral upper extremity neurological disability was not incurred during a period of active military service and is not causally related to or aggravated by the service-connected cervical spine disability nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  For the period prior to July 7, 2012, the criteria for an initial compensable disability rating for a bilateral hearing loss disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).



3.  For the period from July 7, 2012, the criteria for an initial disability rating in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

Concerning the service connection issue on appeal, the Veteran was notified via a March 2005 letter of the criteria for establishing service connection on a direct basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded by a March 2006 letter.  
The Board notes that elements necessary to prevail on the secondary service connection component of this claim were not provided in either of the above-cited letters.  Notwithstanding this omission, the VHA examiner discussed the secondary service connection components of the claim in his December 2013 opinion.  After having received a copy of the December 2013 VHA physician's opinion, the Veteran's representative, on behalf of the Veteran, indicated that he did not have any additional argument to submit in support of the claim for service connection for a bilateral upper extremity neurological disorder.  Such shows that the Veteran had actual knowledge concerning the secondary service connection aspect of his claim.  Thus, the Board's proceeding with the merits of the claim for service connection for a bilateral upper extremity neurological disorder without a remand to the RO will not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  

Regarding the initial rating claim, it arises from disagreement with the RO's initial assignment of a noncompensable rating following the grant of service connection for a bilateral hearing loss disability in the appealed July 2007 rating action.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, any deficiency in the VCAA notice is not prejudicial and further VCAA notice is generally not required. Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Thus, no further VCAA notice was required once VA awarded service connection for a bilateral hearing loss disability in the above-cited rating action. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims for service connection for a bilateral upper extremity neurological disorder and entitlement to an initial noncompensable disability rating for a bilateral hearing loss disability prior to July 7, 2012, and 10 percent therefrom therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard, supra.  The RO obtained his service treatment records as well as identified VA and private treatment records and VA examination reports.  

Additionally, as discussed above, an opinion was obtained from a VHA medical expert in October 2013 to clarify the etiology of the Veteran's bilateral upper extremity neurological disorder.  In December 2013, a VA physician from the Lexington, Kentucky VA Medical Center (VAMC) reviewed the claims files, considered the Veteran's lay history, and rendered an appropriate opinion based on the questions presented to him by the Board.  This opinion is adequate for decision-making purposes, as it included a full review of the Veteran's claims files, is supported by sufficient detail, and refers to specific documents and medical history, as well as the Veteran's statements regarding what he believes was the onset of the Veteran' bilateral upper extremity neurological disorder(s), and provides a complete rationale for the opinion stated which is supported by the evidence of record. It is more than adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the service connection issued decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2013). 

Finally, pursuant to the Board's June 2012 remand directives, VA reexamined the Veteran to determine the current severity of his service-connected bilateral hearing loss disability in July 2012.  (See July 2012 VA audiological examination report).  A copy of the July 2012 VA examination report has been associated with the claims files.  With regards to the Veteran's claim of entitlement to an initial noncompensable disability rating for a bilateral hearing loss disability prior to July 7, 2012, and 10 percent therefrom, and as will be discussed in more detail in the analysis below, a VA audiologist conducting a VA examination must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The July 2012 VA examiner noted the Veteran's complaints and assessed the severity of his hearing loss; thereby considering the functional effects of the disability.  Id. 
  
Given the foregoing, the Board finds that the RO/AMC has substantially complied with its June 2012 remand directives as it relates to the Veteran's initial rating claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002)).  Overall, the Board finds that there is no further assistance that would be reasonably likely to substantiate the service connection and initial evaluation claims decided herein.

II. Merits Analysis

A. Service Connection Claim

The Veteran maintains that his bilateral upper extremity neurological disorder, currently diagnosed as bilateral CTS, bilateral degenerative arthritis of the shoulders and bilateral nerve entrapment of the elbows, had its onset during his second period of military service.  He says that he has continued to experienced bilateral shoulder and hand pain since 1991.  The evidence of record raised a claim for service connection for a bilateral upper extremity neurological disorder as secondary to the service-connected cervical spine disability.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The theories of direct and secondary service connection will therefore be considered and addressed in the Board's analysis below. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).



Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) ; arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed as having degenerative joint disease of the shoulders.  As a result, service connection via the demonstration of continuity of symptomatology for arthritis of the shoulders is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The December 2013 VHA physician indicated that the Veteran had CTS of the hands, degenerative joint disease of the shoulders, and bilateral ulnar nerve entrapment of the elbows.  There is also evidence that the Veteran was seen in service for complaints of generalized body pain, to include the left shoulder.  He is presently service connected for cervical spine disability.  As such, the Board finds that Shedden/Wallin elements (1) and (2) have been established.

Turning to the third Shedden element, the Board finds that the preponderance of the evidence of record is against a nexus between the Veteran's currently diagnosed bilateral upper extremity neurological disabilities and military service, to include the subjective complaints of left shoulder pain and clinical finding of arthralgia in May 1991.  There are VA opinions that are against the claim.  

VA examiners in September 2009 and June 2013 opined that the Veteran's bilateral upper extremity neurological disabilities were not related to a period of active military service or any incident therein.  The September 2009 VA examiner reasoned that there was no significant history of any injury or symptomatology during the Veteran's military service.  The June 2013 VA examiner similarly concluded that it was less likely than not (less than a 50 percent probability) that the above-cited disabilities had been incurred in or caused by military service.  The June 2013 VA examiner reasoned that although service records, dated in early October 1990 and May 1991, revealed some atypical shoulder pain, the remainder of the Veteran's service treatment records, to include his June 1991 service discharge examination report, as well as civil medical records immediately subsequent to service discharge [ in 1991] did not reveal any chronic shoulder and hand conditions.  

As noted in its October r2013 VHA request, the Board finds the September 2009 and June 2013 VA examiners' opinions to be of minimal probative value because they are bases on an inadequate premise, namely that there was no evidence of any chronic shoulder or hand condition during and immediately after arthralgia.  As noted herein, the Veteran was diagnosed with arthralgia during service and post-service VA treatment reports, dated in September 1991, three months after service discharge in July 1991, and September 2002 that contained the examining clinicians' assessments of arthralgia of an unknown etiology and arthralgia, respectively.  (See July 1991 and September 2002 VA treatment reports).  

Due to the inadequacies found in the September 2009 and June 2013 VA examiners' opinions, the Board sought clarification from a VHA physician in October 2013.  An opinion was obtained from a VA physician from the Lexington, Kentucky VAMC in December 2013.  The VHA physician opined that it was less likely as not (i.e., probability less than 50 percent) that the Veteran's neurological complaints (i.e., carpal tunnel syndrome and nerve entrapment at the elbow) were related to military service.  The VHA physician reasoned that the symptoms, as related by the Veteran in his medical record, were very nonspecific and did not point to any focal neurologic deficit.  The VHA physician concluded that if Veteran's carpal tunnel syndrome and ulnar neuropathy had existed during service that they could not be attributed to the generalized complaints of back pain and pain '"basically everywhere else in his body'" in October 1990.  

The VHA physician further opined that the Veteran's degenerative joint disease of the shoulders was not supported in the record until 2009.  (See September 2009 x-ray interpretations of the shoulders that revealed mild degenerative joint disease).  
The VHA physician indicated that the in-service complaints of "arthralgia" did not in itself indicate the presence of clear-cut severe degenerative arthritis on x-ray.  Thus, for these reasons, the VHA physician concluded that it was less likely as not that the Veteran's bilateral upper extremity neurological disabilities were related to his period of military service.  (See December 2013 VHA opinion). 

Turning to the secondary service connection component of the claim, the VHA physician opined that it appeared less likely as not that the Veteran's service-connected degenerative disk disease of the cervical spine had caused or aggravated any "neurological disability" of the upper extremities.  The VHA physician reasoned that there was no evidence of any spinal cord compression or narrowing of the cervical foramina sufficient to cause any neurological disability of the upper extremity, to include radiculopathy.  Id. 

The Board accords great probative weight to the VHA physician's opinion since it was based on an accurate factual premise, and offers clear conclusions with supporting data, and reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is against the claim on both direct and secondary bases and is uncontroverted.  The preponderance of the evidence is against the claim for service connection for a bilateral ulnar extremity disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine. 

Moreover, as there is there is no evidence of any arthritis of the upper extremities within a year of the Veteran's discharge from active service in August 1965 or July 1991, respectively, service connection for arthritis of the upper extremities on a presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309.

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of the Veteran's bilateral upper extremity neurological diagnoses based on knowledge of the neurological system.  See Kahana v. Shinseki, 24 Vet. App. 428, 435  2011).  While the Veteran can describe what he experiences (in this case, bilateral upper extremity pain), he is not able to provide competent evidence as to the etiology of any bilateral upper extremity neurological diagnosis.  Providing such an opinion requires medical expertise in the cause and symptoms of arthritis and other neurological disorders, as well as specific testing (e.g., nerve conduction and electromyography studies). The Veteran does not have any such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013). 

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  The Board recognizes the Veteran's complains of having had swollen or painful joints on a June 1991 Report of Medical History and a history of general pain, primarily located in his shoulders that was occasionally accompanied with numbness of the hands two (2) months after service discharge in September 1991.  However, a VHA physician specifically found these generalized complaints to be unrelated to his currently diagnosed CTS of both hands and nerve entrapment of the elbows.  As such, the medical nexus element of Shedden/Caluza cannot be met via continuity of symptomatology.

Accordingly, the Board finds that the claim of entitlement to service connection for bilateral upper extremity neurological disorder, to include as secondary to service-connected cervical spine disability must also be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

B. Initial Rating Claim

The Veteran seeks an initial compensable disability rating for his service-connected bilateral hearing loss disability for the period prior to July 5, 2012, and 10 percent therefrom.

Initially, the Board notes that disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27  (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). 
When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013). 

In cases where the original rating assigned is appealed, such as here, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim. Fenderson, supra.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing. For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100. 

Under 38 C.F.R. § 4.86, specific provisions are in effect for "unusual patterns of hearing impairment." When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  When the average puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher level. 38 C.F.R. § 4.86(b).  However, based upon the audiological evaluations conducted in August 2005, May 2007 and July 2012, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

(i) Period prior to July 7, 2012

During the period prior to July 7, 2012, VA examined the Veteran in August 2005 and May 2007 to determine the nature and severity of his service-connected bilateral hearing loss disability.

An August 2005 VA examination revealed the following pure tone thresholds in the right and left ears:

The report contains audiometric findings (air conduction) that revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
30
45
LEFT
N/A
10
15
35
40

These results show an average decibel loss of 25 in both ears.  Speech recognition was 76 and 80 percent in the right and left ears, respectively. 

Applying Table VI to these results yields a numerical category designations of III for each ear.  In short, the results of the VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85 reflect that the Veteran's hearing acuity corresponds with a noncompensable disability evaluation.

A May 2007 VA examination revealed the following pure tone thresholds in the right and left ears:

The report contains audiometric findings (air conduction) that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
45
45
LEFT
N/A
10
15
50
50

These results show an average decibel loss of 28 and 31 in the right and left ears.  Speech recognition was 96 percent in each ear. 

Applying Table VI to these results yields a numerical category designations of I for each ear.  In short, the results of the May 2007 VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85 reflect that the Veteran's hearing acuity corresponds with a noncompensable disability evaluation.

In short, the results of the August 2005 and May 2007 VA audiological examinations, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with the current noncompensable percent initial disability evaluation assigned for the period prior to July 5, 2012. 


(ii) Period from July 7, 2012

A July 7, 2012 VA examination revealed the following pure tone thresholds in the right and left ears:

The report contains audiometric findings (air conduction) that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
25
50
55
LEFT
N/A
20
30
60
55

These results show an average decibel loss of 36 and 41 in both ears.  Speech recognition was 76 and 72 percent in the right and left ears, respectively. 

Applying Table VI to these results yields a numerical category designations of III and IV for the right and left ears, respectively.  In short, the results of the July 2012 VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85 reflect that the Veteran's hearing acuity corresponds with an initial 10 percent disability evaluation for the period on and after July 7, 2012.

The Board acknowledges that the Veteran is competent to report symptoms of his hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected hearing loss disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Veteran does not contend, nor does the evidence demonstrate, that his service-connected bilateral hearing loss disability interfered with his employment as an electrician prior to his retirement in 2001, and the evidence does not reflect that an exceptional disability picture exists.  On the contrary, a May 2007 VA audiological examination report noted that the Veteran was employed as an electrician.  That same examination report does not contain any notations or complaints from the Veteran that his bilateral hearing loss disability had interfered with his ability to perform his duties as an electrician.  The Veteran has not required treatment so frequent, or hospitalization for his hearing loss disability such as to render the application of the schedular criteria impractical. 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b)  does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The July 2012 VA examiner's report adequately addresses the functional effects of the Veteran's hearing loss disability. Indeed, the VA examiner specifically noted that the functional impact of the Veteran's bilateral hearing loss disability was that he had increased difficulty understanding conversation, especially in large groups of people.  (See July 2012 VA examination report, pages (pgs.) 5, 6)).  There were no effects noted on his usual daily activities.  The Board finds that the July 2012 VA examiner's report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  An exceptional disability picture is not shown to exist, nor is there evidence of frequent hospitalization or marked interference with employment shown. 

Overall, the evidence does not show that the impairment resulting solely from the bilateral hearing loss disability warrants extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

Finally, the evidence shows that the Veteran retired in 2001 as an electrician.  As the Veteran does not maintain, nor does the evidence show, that he retired as a result of his service-connected bilateral hearing loss disability, this case does not raise a claim for a total disability rating due to individual employability resulting from service-connected disability (TDIU). Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).


ORDER

Service connection for bilateral upper extremity neurological disorder, to include as secondary to service-connected degenerative disc disease of the cervical spine is denied. 

For the period prior to July 7, 2012, an initial compensable disability rating for a bilateral hearing loss disability is denied. 

For the period on and after July 7, 2012, an initial disability rating in excess of 10 percent for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


